UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark One) ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number000-52770 PACIFIC ASIA PETROLEUM, INC. (Exact name of issuer as specified in its charter) ————— Delaware 30-0349798 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 250 East Hartsdale Ave. Hartsdale, New York 10530 (Address of principal executive offices) (914) 472-6070 (Issuer’s telephone number) ————— Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filero Non-accelerated filerý Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo ý The Issuer had 40,006,185shares of its common stock outstanding as of November 3, 2008. - Table of Contents - PACIFIC ASIA PETROLEUM, INC. FORM 10-Q Table of Contents Page CAUTIONARY STATEMENT 1 PART I FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of September 30, 2008 (unaudited) and December 31, 2007 2 Condensed Consolidated Statements of Income and Comprehensive Income (unaudited) for the nine months and the three months ended September30, 2008 and 2007 and for the period from inception (August25, 2005) through September30, 2008 3 Condensed Consolidated Statement of Stockholders' Equity (Deficiency) (unaudited) for the period from inception (August 25, 2005) through September30, 2008 4 Condensed Consolidated Statements of Cash Flows(unaudited) for the nine months ended September30, 2008 and 2007 and for the period from inception (August25, 2005) through September30, 2008 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 18 SIGNATURES 19 i - Table of Contents - CAUTIONARY STATEMENT All statements, other than statements of historical fact, included in this Form 10-Q, including without limitation the statements under “Management’s Discussion and Analysis of Financial Condition and Results of Operation” and “Description of Business,” are, or may be deemed to be, forward-looking statements. Such forward-looking statements involve assumptions, known and unknown risks, uncertainties and other factors, which may cause the actual results, performance or achievements of Pacific Asia Petroleum, Inc. and its subsidiaries (collectively, the “Company”), to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements contained in this Form 10-Q. In our capacity as Company management, we may from time to time make written or oral forward-looking statements with respect to our long-term objectives or expectations which may be included in our filings with the Securities and Exchange Commission (the “SEC”), reports to stockholders and information provided in our web site. The words or phrases “will likely,” “are expected to,” “is anticipated,” “is predicted,” “forecast,” “estimate,” “project,” “plans to continue,” “believes,” or similar expressions identify “forward-looking statements.”Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical earnings and those presently anticipated or projected.We wish to caution you not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We are calling to your attention important factors that could affect our financial performance and could cause actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. The following list of important factors may not be all-inclusive, and we specifically decline to undertake an obligation to publicly revise any forward-looking statements that have been made to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events.Among the factors that could have an impact on our ability to achieve expected operating results and growth plan goals and/or affect the market price of our stock are: · Lack of operating history, operating revenue or earnings history. · Dependence on key personnel. · Fluctuation in quarterly operating results and seasonality in certain of our markets. · Possible significant influence over corporate affairs by significant shareholders. · Our ability to enter into definitive agreements to formalize foreign energy ventures and secure necessary exploitation rights. · Our ability to raise capital to fund our operations. · Our ability to successfully integrate and operate acquired or newly formed entities and multiple foreign energy ventures and subsidiaries. · The competition from large petroleum and other energy interests. · Changes in laws and regulations that affect our operations and the energy industry in general. · Risks and uncertainties associated with exploration, development and production of oil and gas, drilling and production risks. · Expropriation and other risks associated with foreign operations. · Risks associated with anticipated and ongoing third party pipeline construction and transportation of oil and gas. · The lack of availability of oil and gas field goods and services. · Environmental risks, economic conditions, and other risk factors detailed herein. - 1 - - Table of Contents - PART I FINANCIAL INFORMATION Item 1.Financial Statements Pacific Asia Petroleum, Inc. and Subsidiaries (A Development Stage Company) Condensed Consolidated Balance Sheets As of As of September 30, December 31, 2008 2007 (Unaudited) Assets Current assets Cash and cash equivalents $ 10,195,025 $ 2,208,969 Short-term investments 300,000 11,200,000 Income tax refunds receivable 27,868 - Prepaid expenses 76,126 46,247 Deposits 30,291 22,954 Advances 531 2,758 Total current assets 10,629,841 13,480,928 Non-current assets Property, plant and equipment - at cost (net of accumulated depreciation and amortization: September 30, 2008: $61,921;December 31, 2007: $20,779) 567,684 285,027 Intangible assets 384 384 Long-term advances 659,953 534,530 Deferred charges 3,719,479 3,156,058 Total Assets $ 15,577,341 $ 17,456,927 Liabilities and Stockholders' Equity Current liabilities Accounts payable $ 27,060 $ 2,739 Income taxes payable 3,860 38,791 Accrued and other liabilities 348,586 122,704 Total current liabilities 379,506 164,234 Minority interest in subsidiaries 388,574 395,094 Stockholders' equity Common stock: Authorized - 300,000,000 shares at $.001 par value; Issued and outstanding - 40,006,185 as of September 30, 2008; 39,931,109 at December 31, 2007 40,006 39,931 Preferred stock: Authorized - 50,000,000 shares at $.001 par value; Issued - 23,708,952 as of September 30, 2008 and December 31, Outstanding - none as of September 30, 2008 and December 31, 2007 - - Paid-in capital 21,349,618 20,251,022 Other comprehensive income - currency translation adjustment 250,042 128,061 Deficit accumulated during the development stage (6,830,405 ) (3,521,415 ) Total stockholders' equity 14,809,261 16,897,599 Total Liabilities and Stockholders' Equity $ 15,577,341 $ 17,456,927 The accompanying notes to unaudited condensed consolidated financial statements are an integral part of this statement. - 2 - - Table of Contents - Pacific Asia Petroleum, Inc. and Subsidiaries (A Development Stage Company) Condensed Consolidated Statements of Income and Comprehensive Income (Unaudited) For the period from inception For the nine months For the three months (August 25, 2005) ended September 30, ended September 30, through 2008 2007 2008 2007 9/30/2008 Operating Expenses Depreciation $ 40,115 $ 10,039 $ 17,323 $ 6,064 $ 60,705 All other operating expenses 3,562,286 2,018,354 1,233,600 582,671 7,762,300 Total operating expenses 3,602,401 2,028,393 1,250,923 588,735 7,823,005 Operating Loss (3,602,401 ) (2,028,393 ) (1,250,923 ) (588,735 ) (7,823,005 ) Other Income (Expense) Interest income 275,231 411,008 82,037 233,328 992,726 Other income 14,695 12,937 14,695 648 27,632 Other expense (37 ) (713 ) 35 (671 ) (751 ) Total Other Income 289,889 423,232 96,767 233,305 1,019,607 Net loss before income taxes and minority interest (3,312,512 ) (1,605,161 ) (1,154,156 ) (355,430 ) (6,803,398 ) Income tax (expense) benefit (6,647 ) - (6,807 ) - (45,473 ) Net loss before minority interest (3,319,159 ) (1,605,161 ) (1,160,963 ) (355,430 ) (6,848,871 ) Minority interest 10,169 4,165 2,983 2,406 18,466 Net Loss (3,308,990 ) (1,600,996 ) (1,157,980 ) (353,024 ) (6,830,405 ) Other Comprehensive Income (Loss), Net of Tax: Foreign currency translation adjustment 121,981 63,272 19,282 37,079 250,042 Comprehensive Income (Loss) $ (3,187,009 ) $ (1,537,724 ) $ (1,138,698 ) $ (315,945 ) $ (6,580,363 ) Net Loss per Share of Common Stock: Net Loss - Basic and Diluted $ (0.08 ) $ (0.06 ) $ (0.03 ) $ (0.01 ) Weighted Average Number of Shares Outstanding 39,993,133 28,744,811 39,984,024 39,931,106 The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of this statement. - 3 - - Table of Contents - Pacific Asia Petroleum, Inc. and Subsidiaries (A Development Stage Company) Condensed Statement of Stockholders' Equity (Deficiency) For the period from inception (August 25, 2005) to September 30, 2008 (Unaudited) Other Comprehensive Deficit No. of No. of Income (Loss)- Accumulated Total Common Preferred Foreign During the Stockholders' Shares Common Subscriptions Shares Preferred Paid-in Currency Development Equity $.001 par value Stock Receivable $.001 par value Stock Capital Translation Stage (Deficiency) Balance - August 25, 2005 - $ - $ - - $ - $ - $ - $ - $ - Issued for cash 1,852,320 1,852 - - - 10,148 - - 12,000 Subscriptions 3,451,680 3,452 (28,000 ) - - 24,548 - - - Net loss - (51,344 ) (51,344 ) Balance - December 31, 2005 5,304,000 5,304 (28,000 ) - - 34,696 - (51,344 ) (39,344 ) Subscriptions paid - - 28,000 - 28,000 Issued for fees and services - - - 1,829,421 1,829 195,776 - - 197,605 Issued for cash - - - 8,161,802 8,162 4,215,262 - - 4,223,424 Amortization of options fair value - 29,065 - - 29,065 Currency translation - 19,228 - 19,228 Net loss - (1,086,387 ) (1,086,387 ) Balance - December 31, 2006 5,304,000 5,304 - 9,991,223 9,991 4,474,799 19,228 (1,137,731 ) 3,371,591 Issued for services - pre-merger 600,032 600 - 117,729 118 334,594 - - 335,312 Shares retained by Pacific Asia Petroleum original stockholders in merger - 5/7/07 468,125 468 - - - 83,323 - - 83,791 Shares issued to ADS members in merger - 5/7/07 9,850,000 9,850 - 13,600,000 13,600 15,453,957 - - 15,477,407 Post-merger acquisition costs and adjustments - (291,093 ) - - (291,093 ) Automatic conversion of Preferred Shares - 6/5/07 23,708,952 23,709 - (23,708,952 ) (23,709 ) - Issued for services, compensation cost of stock options and restricted stock - 195,442 - - 195,442 Currency translation - 108,833 - 108,833 Net loss - (2,383,684 ) (2,383,684 ) Balance - December 31, 2007 39,931,109 39,931 - - - 20,251,022 128,061 (3,521,415 ) 16,897,599 Issued on exercise of warrants 79,671 80 - - - (83 ) - - (3 ) Vesting of restricted stock 10,400 10 - - - (10 ) - - - Compensation cost of stock options and restricted stock - 963,187 - - 963,187 Issued for services 15,000 15 - - - 137,985 - - 138,000 Issued for acquisition of Navitas Corporation 450,005 450 - - - 8,176,141 - - 8,176,591 Acquired on acquisition of Navitas Corporation (480,000 ) (480 ) - - - (8,178,624 ) - - (8,179,104 ) Currency translation - 121,981 - 121,981 Net loss - (3,308,990 ) (3,308,990 ) Balance - September 30, 2008 40,006,185 $ 40,006 $ - - $ - $ 21,349,618 $ 250,042 $ (6,830,405 ) $ 14,809,261 The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of this statement. - 4 - - Table of Contents - Pacific Asia Petroleum, Inc. and Subsidiaries (A Development Stage Company) Condensed Consolidated Statement of Cash Flows For the nine months ended September 30, 2008 and 2007, and for the period from inception (August25, 2005) to September 30, 2008 (Unaudited) For the period Nine months Nine months from inception ended ended (August 25, 2005) September 30, September 30, through 2008 2007 September 30, 2008 Cash flows from operating activities Net loss $ (3,308,990 ) $ (1,600,996 ) $ (6,830,405 ) Adjustments to reconcile net loss to cash used in operating activities: Interest income on long-term advances (88,440 ) (65,375 ) (188,987 ) Currency transaction loss 56,310 37,107 99,754 Stock-related compensation 1,101,187 411,893 1,858,611 Minority interest in net loss (10,169 ) (4,165 ) (18,466 ) Depreciation and amortization expense 40,115 10,039 60,705 Changes in current assets and current liabilities: (Increase) decrease in accrued interest and other receivables (27,868 ) (23,454 ) (27,868 ) (Increase) decrease in advances 2,227 - (531 ) (Increase) in deposits (7,337 ) (10,036 ) (30,291 ) (Increase) decrease in prepaid expenses (29,879 ) (8,320 ) (76,126 ) Increase (decrease) in accounts payable 24,321 (11,300 ) 11,909 Increase (decrease) in income tax and accrued liabilities 133,306 (129,734 ) 141,496 Net cash used in operating activities (2,115,217 ) (1,394,341 ) (5,000,199 ) Cash flows from investing activities Net sales (purchases ) of available for sale short-term securities 10,900,000 (10,300,199 ) (300,000 ) Increase in deferred charges (513,421 ) (3,109,553 ) (3,669,479 ) Additions to property, plant and equipment (309,563 ) (77,467 ) (593,548 ) Net cash provided by (used in) investing activities 10,077,016 (13,487,219 ) (4,563,027 ) Cash flows from financing activities Payment of notes payable - (5,000 ) (5,000 ) Increase in minority interest investment - 40,020 399,430 Increase in long-term advances to minority shareholder - - (400,507 ) Decrease in subscriptions receivable - - 28,000 Issuance of common stock net of issuance costs (2,513 ) 15,385,982 19,671,092 Net cash provided by (used in) financing activities (2,513 ) 15,421,002 19,693,015 Effect of exchange rate changes on cash 26,770 3,566 65,236 Net increase in cash and cash equivalents 7,986,056 543,008 10,195,025 Cash and cash equivalents at beginning of period 2,208,969 1,867,374 - Cash and cash equivalents at end of period $ 10,195,025 $ 2,410,382 $ 10,195,025 Supplemental disclosures of cash flow information Interest paid $ - $ - $ - Income taxes paid $ 43,684 $ - $ 43,719 Supplemental schedule of non-cash investing and financing activities Common and preferred stock issued for services and fees $ 138,000 $ 335,312 $ 670,917 Stock issuance costs paid as warrants issued $ - $ - $ 929,477 Warrants exercised for common stock $ (3 ) $ - $ (3 ) The accompanying notes to unaudited condensed consolidated financial statements are an integral part of this statement. - 5 - - Table of Contents - Pacific Asia Petroleum, Inc. and Subsidiaries (A Development Stage Company) Notes to Condensed Consolidated Financial Statements September 30, 2008 (Unaudited) NOTE 1.INTERIM FINANCIAL STATEMENTS The accompanying condensed consolidated financial statements of Pacific Asia Petroleum, Inc. and subsidiaries (the “Company”) are unaudited.Management believes this interim data includes all adjustments necessary for a fair presentation of the results for the interim periods reported.All adjustments were of a recurring nature. Certain notes and other information have been condensed or omitted from the interim financial statements present in this Quarterly Report on Form 10-Q.Therefore, these financial statements should be read in conjunction with the Company’s year 2007 Annual Report on Form 10-K.The results for the three- and nine-month periods ended September 30, 2008 are not necessarily indicative of future results. NOTE2.BUSINESS; YEAR 2; LIQUIDITY Refer to Notes 1 and 2 to the consolidated financial statements in year 2007 Form 10-K for a description of the Company’s business, and the merger and recapitalization of the Company that occurred in 2007. To date, the Company has incurred expenses and sustained losses and has not generated any revenue from operations.Consequently, its operations are subject to all risks inherent in the establishment of a new business enterprise.The Company will require significant financing in excess of its September 30, 2008 available cash, cash equivalents, and short-term investments in order to achieve its business plan.It is not certain that this financing will be successfully obtained. NOTE3.BASIS OF PRESENTATION AND USE OF ESTIMATES The Company’s interim financial statements are prepared on a consolidated basis under U.S. Generally Accepted Accounting Principles as a development stage company.Refer to Note 5 to the consolidated financial statements in year 2007 Form 10-K for a description of the Company’s significant accounting policies. Management uses estimates and assumptions in preparing these financial statements.Those estimates and assumptions affect the reported amounts of assets and liabilities, disclosures of contingencies, and reported revenues and expenses.Actual results could vary from those estimates. NOTE 4.NAVITAS ACQUISITION On July 1, 2008 the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Navitas Corporation, a Nevada corporation (“Navitas”), whose primary assets at the time of merger were comprised of 480,000 shares of Common Stock of the Company and certain deferred tax assets, and Navitas LLC, a Nevada limited liability company affiliated with Navitas and whose members consisted of Navitas shareholders.The shareholders of Navitas received a total of 450,005 shares of Company Common Stock in return for 100% of the shares of Navitas.The merger was effective July 2, 2008.At that date Navitas was merged into the Company, and Navitas ceased to exist as a separate corporation. The transaction resulted in a net decrease of 29,995 shares of the Company’s outstanding common shares. A majority in interest of Navitas’ and Navitas LLC’s shareholders and members, respectively, were shareholders of the Company prior to the merger.In addition, Adam McAfee, the President of Navitas and Managing Director of Navitas, LLC, is the brother of Eric A. McAfee, a beneficial owner of approximately 8.1% of the Company’s Common Stock and 50% owner of Cagan McAfee Capital Partners, LLC, a fund owned 50% by Mr. Laird Q.
